Citation Nr: 1202788	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2010, the Board reopened the claim for service connection for a right knee disability and remanded the matter for additional development, which has been completed.

Additional evidence has been associated with the claims file since the most recent supplemental statement of the case; however, since the evidence is either duplicative or not pertinent to the issue on appeal (i.e. the evidence does not address the etiology of the Veteran's disability), neither a waiver nor a remand is warranted.  Further, the Board has reviewed the Veteran's file on the "Virtual VA" system and observes that there have been no additional records associated with the file since the most recent supplemental statement of the case.


FINDING OF FACT

The current right knee disability is not related to service or the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to the service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in [date], the amendment is not applicable to the current claim.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) show several complaints and treatment of right knee pain.  In July 1967, he complained of pain in both knees associated with squatting and hill climbing and descending.  The provider noted a history compatible with a form and degree of chondromalacia patella and that his climbing and squatting would have been enough to cause patellofemoral compression.  He did not indicate whether the tentative diagnosis was for one or both knees; however, days later the Veteran was hospitalized for chondromalacia of the left patella.  The Veteran was discharged from the hospital in November 1967, at which time he was diagnosed with chronic synovitis of both knees.  The discharge record notes a two-year history of bilateral knee pain and that the Veteran had physical therapy sessions in February 1967.  The physical examination and x-rays were normal.  An April 1968 record shows continued complaints of right knee pain, swelling, and occasional giving way.  The physical examination showed that the right knee was within normal limits.  The separation examination, dated July 1969, shows no musculoskeletal abnormalities.

Subsequent to service, the Veteran had a VA examination in September 1969.  The Veteran complained of sharp pains in both knees.  A disability of the right knee was not found.  In February 1972, the Veteran complained of continued bilateral knee pain.  The examining physician noted mild crepitation on motion.  No diagnosis was provided for the right knee.

From this point (1972), there is no indication of a right knee disability until 2001, nearly 30 years, clearly indicating no continuity of symptomatology that would indicate that the current right knee problem is directly related to service.

The first indication of an actual diagnosis of the right knee is located in a June 2001 private treatment record, which identifies degenerative changes of the right knee.  In November 2005, he was afforded a VA examination.  The examiner did not review the claims file and did not provide the etiology of the diagnosed degenerative joint disease of the right knee, but did note the knee to be painful and unstable with moderate disability with progression.  Treatment records dated 2008 show that the Veteran had right knee surgery, however, the records do not address the etiology of his right knee disability.

The Veteran had another VA examination in April 2010.  The examiner reviewed the claims file and examined the Veteran.  Therefore, the examination is adequate for rating purposes.  In the report, the examiner noted the history of right knee pain dating back to active duty.  The diagnosis was bilateral patellofemoral syndrome and chondromalacia of the left knee.  The examiner opined that the right knee disability is unrelated to the left knee disability as orthopedic literature fails to show any peer reviewed studies that support the contention that post-traumatic degenerative changes in one joint may induce degenerative changes in another joint.  He stated that it is more likely than not that the right knee condition is related to aging and musculoskeletal deconditioning.  The examiner said he found no useful information in the STRs and that it would be speculation to relate the right knee condition to service or his left knee condition.

The Board has considered all of the evidence in this matter, to include the Veteran's statements that his right knee condition was the same as his left during service, and thus should be service-connected.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, while the Veteran is competent to report right knee pain, he is not competent to state that his current right knee disability had onset during or as a result of service because the onset and etiology of his current disability are not readily observed by laypersons.  The Board does not dispute that he had right knee pain during and within one year of separation from service.  However, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Here, STRs show no treatment or diagnosis of a right knee disability.  No right knee disabilities were identified during the separation examination or VA examination, dated two months after separation.  The first indication of a right knee disability is dated June 2001, more than 32 years after separation from service, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with his claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Here, the medical evidence weighs against his lay statements concerning onset and etiology and against his allegation of continuity of symptomatology.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, knee disorders, such as patellofemoral syndrome, are not the types of disorders that lay persons can provide competent evidence on questions of etiology related to service in the 1970's.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Specifically, no private or VA treatment record indicates a relationship between his right knee disability and service.  The April 2010 examiner found it would be speculative to find any relationship between the right knee disability and service.  Here, the Board attaches greater probative weight to the clinical findings than to his statements and finds that the evidence weighs against service connection on a direct basis, indicating a problem that began decades after service.  See Cartright, 2 Vet. App. at 25.

Finally, the Board finds that the evidence does not support a finding of service connection on a secondary basis.  None of the private or VA treatment records indicates a relationship between the service-connected left knee disability and right knee disability.  The April 2010 examiner specifically found no relationship between the disabilities.  Moreover, the Veteran does not allege that his service-connected left knee disability caused or aggravated the right knee disability.  He has consistently maintained that the disability had onset during service.  Thus, service connection on a secondary basis is not warranted.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, including as secondary to his service-connected left knee disability, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim(s).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.                § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to reopen and substantiate service-connection claims and of his and VA's respective duties for obtaining evidence.  The Board notes that the Veteran was not sent initial notice as to how to substantiate a claim for secondary service connection.  However, he was provided with notice in the December 2010 supplemental statement of the case and has had ample time to submit additional evidence in support of a secondary service connection claim.  He has failed to submit any evidence pertinent to the right knee claim since that time.  Further, he has not alleged that his right knee is secondary to his left knee disability.  He has consistently maintained that his right knee condition had onset during service.  Finally, he has not alleged any prejudice because of failing to be provided initial notice of how to substantiate a secondary service connection claim.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted VA and private treatment records.  He was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge; however, he failed to appear for his hearing.  The Veteran was afforded VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right knee disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


